


115 HRES 1052 EH: Affirming United States-Australia cooperation on space research, exploration, and utilization.
U.S. House of Representatives
2018-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 1052
In the House of Representatives, U. S.,

November 13, 2018

RESOLUTION
Affirming United States-Australia cooperation on space research, exploration, and utilization.
 
 
Whereas the United States of America and the Commonwealth of Australia are treaty allies;  Whereas United States and Australia defense cooperation extends back 100 years, to the Battle of Hamel in World War I; 
Whereas the Australia, New Zealand, United States Security Treaty, also referred to as the ANZUS Treaty, has formed the framework of the United States-Australia alliance since 1951;  Whereas the Australia-United States Ministerial Consultation, also referred to as AUSMIN, has contributed to a deeper partnership between the two nations; 
Whereas the National Aeronautics and Space Administration (NASA) notes that, The United States and Australia have been cooperating in civil space for more than 50 years;  Whereas the United States Apollo missions and subsequent space science and exploration conducted by the United States benefitted greatly from the partnership with our Australian allies; 
Whereas Neil Armstrong’s first steps on the surface of the Moon were relayed to Houston through the Honeysuckle Creek site in Australia;  Whereas NASA also notes that, The Canberra complex is an integral component of NASA’s Deep Space Network (DSN), the world’s largest and most sensitive scientific telecommunications system; 
Whereas the Canberra Deep Space Communication Complex (CDSCC) is one of NASA’s largest tracking and communication facilities outside the United States;  Whereas, on Tuesday, October 17, 2017, Australian Ambassador to the United States Joe Hockey and Acting NASA Administrator Robert Lightfoot signed a 25-year agreement for continued cooperation on space cooperation, including on space tracking; 
Whereas the United States and Australian governments have jointly committed to expanding Space Situational Awareness (SSA);  Whereas United States-Australia cooperation on SSA is critical to maximize defense capabilities, monitoring environmental changes, avoiding space congestion and collisions, and protecting against exploitation from the growing counter-space capabilities of our adversaries; 
Whereas, on September 24, 2017, the Government of Australia under Prime Minister Malcolm Turnbull committed to creating the Australian Space Agency, with operations beginning on July 1, 2018; and  Whereas the Australian Space Agency commenced operations on July 1, 2018: Now, therefore, be it 
 
That the House of Representatives— (1)commends the Australian Government in constituting the Australian Space Agency; 
(2)recognizes the value in United States-Australia cooperation on space research, exploration, and utilization, including on terrestrial research, commercial activities, and human and robotic space exploration;  (3)supports international cooperation on space research, exploration, and utilization and other forms of space diplomacy as being in the national interest of the United States; 
(4)encourages the Department of State to support and facilitate international cooperation with Australia on space research, exploration, and utilization through diplomatic efforts, including through the Australia-United States Ministerial Consultations (AUSMIN) forum and multilateral initiatives with Japan, Canada, the European Union, and other partners of both the United States and Australia; and  (5)supports deeper cooperation with our Australian allies in contributing each country’s unique strengths and resources to mutual prosperity and security. 

Karen L. Haas,Clerk.
